Per Curiam.

Relator filed his motion in the Probate Court, apparently relying on the authority of Section 2729.01, Revised Code, which states:
*235“When the records, dockets, journals, and files, or any part thereof, of any Probate Court have been lost * * * upon the application of a party interested * * # the [Probate] Court may order the restoration of any * * * record of any proceeding or document required to be recorded or filed * *
Thus, the Probate Court had power to grant such motion. The question of whether the motion should be granted was decided by the Probate Court adversely to relator. Its judgment was affirmed. The matter is now res judicata. The writ of mandamus will not lie to grant relator another appeal from that decision. See State, ex rel. Luckhaupt, v. McClelland (1949), 151 Ohio St. 17, 84 N. E. 2d 275.
The demurrer to the petition is sustained and a writ of mandamus is denied.

Writ denied.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.